Citation Nr: 0608019	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  98-18 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1947 to 
August 1947, from November 1950 to November 1951, from June 
1954 to October 1956, and from January 1957 to October 1965.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Jackson, Mississippi, that denied the appellant's claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and lumbosacral strain.  

The Board remanded this appeal to the RO for further 
development in April 2001, September 2003, and March 2005.  
After the RO attempted the requested development, the RO 
continued the denial of service connection for PTSD and 
lumbosacral strain.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  Stressors relating to a tank incident and a helicopter 
crash are unconfirmed.

3.  The veteran does not have a current diagnosis of post-
traumatic stress disorder based upon a confirmed stressor.

4.  The veteran's current back disability is not related to 
his service and was not manifested within one year of his 
separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  A back disorder with degenerative changes was not 
incurred or aggravated in service, nor can this condition be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran asserts that service connection is warranted for 
post-traumatic stress disorder (PTSD) and lumbosacral strain.  
He asserts that he incurred PTSD due to traumatic non-combat 
in-service experiences, including seeing someone killed next 
to him by a friendly-fire mortar in 1964 at which time he was 
injured by a projectile, seeing a helicopter crash in front 
of him, and having to clean up the remains of two soldiers 
killed accidentally when they mishandled a live tank shell in 
the tank turret and it exploded.  He further asserts that his 
claimed lumbosacral strain was caused by lifting a tank 
sprocket in 1953.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; the veteran's sworn 
testimony; a letter from Neurological Surgery dated in 
January 1996; VA PTSD examination reports dated in October 
1997 and March 1998; a response from the U.S. Armed Services 
Center for the Research of Unit Records (USASCRUR) dated in 
April 1999; a response from USASCRUR dated in June 2000; a VA 
Spine examination report dated in October 2001; a VA 
Orthopedic opinion dated in December 2003; a reply from 
USASCRUR dated in February 2004; a VA Psychiatric examination 
report dated in April 2005; and numerous VA progress notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claims for service connection 
for post-traumatic stress disorder (PTSD) and lumbosacral 
strain.

The veteran's service medical records show no complaint, 
diagnosis, or treatment for PTSD or a chronic back condition.  
The veteran's service medical records do show that he 
suffered from mild anxiety, which was classified as not 
disabling, and was at one point diagnosed with situational 
maladjustment with depression.  There are also reports of low 
back pain "following lifting a tank sprocket in 1953" dated 
as early as April 1956.  There is no contemporaneous record 
of a 1953 back injury.  An April 1956 X-ray of the lumbar 
spine showed minimal scoliosis to the left and slight loss of 
the normal lordotic curve.  There was spina bifida at S-1.  
No other significant bone or joint pathology was noted.  A 
September 1961 X-ray of the lumbosacral spine was normal.  A 
hospital record and clinical record cover sheet dated in 
October 1964 showed that the veteran suffered a penetrating 
missile wound of the right upper arm when he was standing 
near some brush and another man "threw a bottle into the 
brush [...] and apparently this set off an explosive device and 
a missile wounded the patient's right upper arm."

The January 1996 letter from Neurological Surgery showed that 
the veteran had pain based on arthritic changes in his lumbar 
spine.

A progress note from the Internal Medicine Clinic dated in 
February 1996 showed that the veteran's history included a 
herniated lumbar disc and degenerative joint disease of the 
lumbar spine.

A VA discharge summary dated in January 1997 showed that the 
veteran was hospitalized for "PTSD symptoms."

A VA examination report also dated in January 1997 showed 
Axis I diagnoses of "rule out PTSD, rule out depression with 
psychotic features, and rule out mood disorder secondary to 
S2."

A February 1997 VA progress note showed that the veteran 
complained of low back pain.

The October 1997 VA PTSD examination report showed that the 
veteran's claims folder was not available for the examiner to 
review.  The examiner diagnosed the veteran with PTSD and 
major depressive disorder, based on the history of traumatic 
events recited by the veteran, including standing near a man 
who was killed by a friendly-fire mortar in 1964 and having 
to clean up the remains of two soldiers who were blown up in 
a tank turret by a mishandled shell in 1962.

A December 1997 VA progress note showed diagnoses of PTSD and 
depression.

The March 1998 VA PTSD examination report showed that 
psychological testing provided some support for a diagnosis 
of PTSD.

The June 2000 response from the USASCRUR showed that they 
were unable to document the stressor incidents described by 
the veteran.

The veteran underwent a VA Spine examination in October 2001.  
On X-ray the lumbar spine had marked narrowing of the L2-L3 
disc with subchondral sclerosis, vacuum disc phenomenon, and 
huge osteophytes.  He had slight narrowing of the L3-L4 and 
L4-L5 disc with small osteophytes.  Following physical 
examination, the impressions included severe multilevel 
degenerative disc disease of the lumbar spine.  The examiner 
commented that there was no mention in the initial medical 
records following the veteran's jeep accident of his lumbar 
spine.  The examiner believed it was more likely than not 
that the veteran's degenerative disc disease was a result of 
aging and not the jeep accident in 1957.  

A VA Radiographic report, also dated in October 2001, showed 
mild scoliosis at the level of L2-L3 toward the left side.  
There were marked spurs frontally and laterally at the levels 
of L2-L3 and L3-L4 with disc space narrowing at L2-L3 and L5-
S1.

A VA Orthopedic note dated in April 2002 showed no complaints 
related to the lumbar spine.

A VA Radiographic report of the lumbar spine dated in May 
2003 showed some lumbar scoliosis to the veteran's left.  
There was anterior wedging of the L1 vertebral body.  
Significant narrowing of the L2-L3 and L5-S1 intervertebral 
disc spaces was seen.  There was osteophyte formation on the 
L2-L3 and L4-L5 vertebral bodies.  Pedicles appeared intact.  
No fractures or dislocations were seen.  There were 
hypertrophic facet changes at the L4-L5 and L5-S1 levels.  

A VA MRI of the lumbar spine, also dated in May 2003, showed 
broad-based effacement of the thecal sac at L2-L3 and L3-L4 
with some neural foraminal narrowing, especially on the right 
side at the level of L2-L3 and L3-L4 bilaterally.  Disc space 
narrowing between L2-L3 was noted significantly.  There was 
central bulging of the disc osteophyte complex affecting the 
thecal sac centrally and narrowing the neural foramina 
bilaterally along with hypertrophic changes of the facet 
joints throughout the lumbar spine.  There was also central 
bulging of the disc osteophyte complex at L5-S1 which 
extended down the S1 level and effaced the thecal sac 
significantly at that level.  Mild bilateral neural foraminal 
narrowing was noted mildly on the right side and moderately 
to markedly on the left side.  There was desiccation at the 
L4-L5 interspace.  

A VA neurosurgery clinic note dated in November 2003 showed 
that the examiner's impression was of a veteran with 
foraminal lumbar stenosis and lumbar disc disease.

A VA pain control note dated in December 2003 showed that, 
"apparently, [the veteran] started having pain since 1960s 
with no specific precipitating events."  The examiner gave 
an assessment of lumbar spinal stenosis.

A VA post-remand opinion dated in December 2003, obtained 
from the VA examiner who performed the October 2001 VA Spine 
examination, showed that the examiner reviewed the veteran's 
service medical records.  They showed that on April 14, 1956, 
the veteran was seen for low back pain following lifting a 
tank sprocket 3 years earlier.  At that time, physical 
examination and X-rays were negative.  In 1958 the front end 
of a jeep fell on the veteran when the jack slipped and he 
was pinned under it for 30 minutes.  He was seen for that 
injury and X-rayed.  At that time diagnoses were sprain, left 
sternoclavicular joint and contusions right shoulder and 
right upper arm.  He was discharged to duty the following day 
with his arm in a sling.  There was no mention of low back 
pain at that time.  He was seen in September 1961 complaining 
of "back trouble" which he attributed to the injury in 
1953.  The next record of lower back complaint was in 1972, 
14 years after the jeep accident.  Because of this history, 
the examiner believed it was more likely than not that the 
veteran's current back problems were unrelated to the jeep 
accident in 1958.  This was based purely upon review of the 
veteran's records and history which he gave the examiner in 
2001.

A second reply from USASCRUR dated in February 2004 showed 
that USASCRUR coordinated their search with the U.S. Army 
Safety Center regarding any aircraft accidents that occurred 
at Fort Benning, Georgia, during the time period asserted by 
the veteran.  However, they had no record of any aircraft 
accidents during that time period.  The USASCRUR also 
coordinated their research with the U.S. Army Crime Records 
Center regarding any serious tank incidents that occurred at 
Fort Benning, Georgia, during the relevant time period.  
There was no record of any tank incidents during 1962.  
Additionally, there is no casualty database that identifies 
U.S. Army personnel that were injured or killed in accidents 
in the 1960s.  Finally, the National Archives and Records 
Administration (NARA) and the U.S. Army Military History 
Institute in Carlisle, Pennsylvania do not maintain 1961-1962 
unit records for the 2nd Medium Tank Battalion, 69th Armor.  
Morning Reports, DA Form 1, for the 2nd Medium Tank Battalion 
may identify personnel who were injured at Fort Benning, 
Georgia.

A VA neurosurgery clinic note from March 2004 showed that the 
veteran was assessed as a 75 year-old with spinal stenosis.

The VA Psychiatric examination report dated in April 2005 
showed that the examiner acknowledged an incident in 1964 in 
which the veteran was wounded in the arm in a non-combat 
situation.  However, the examiner found that the veteran's 
condition, as related to the confirmed in-service incident, 
failed to meet the full criteria for a diagnosis of PTSD as 
per DSM-IV criteria because "criteria B, C, D, E, and F are 
not fully met."  The examiner therefore determined that the 
veteran did not have PTSD due to verifiable in-service 
stressors.

Finally, a VA Orthopedic note dated in April 2005 showed that 
the examiner performed a chart review and a review of the C-
file.  In an orthopedic note dated in April 1956 it stated 
that the veteran had low back pain since lifting a tank 
sprocket in 1953.  His physical examination and X-rays were 
normal at that time.  In a separation examination dated in 
August 1956 there was a notation "back pain since lifting in 
12/53."  In a partially legible note dated in September 1961 
there was a reference to back pain but nothing else was 
legible.  The examiner could find no note from December 1953 
when the event allegedly took place.  Based upon this sparse 
amount of information the examiner did not believe that the 
significant degenerative disc disease present in the October 
2001 VA Spine examination was the result of the 1953 event.  
The examiner believed it was more likely than not due to 
aging.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

A.  Post-Traumatic Stress Disorder

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has made it clear that, where a claimed stressor is alleged 
to have occurred during combat, VA must make a specific 
finding as to whether or not the claimant was involved in 
combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  VA is not required to accept a claimant's 
assertions that he/she was engaged in combat but, in arriving 
at its findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145-46.

VA has made substantive revisions to 38 C.F.R. § 3.304(f), 
which is the regulatory provision governing the type(s) of 
evidence required to establish service connection for PTSD.  
See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In pertinent 
part, this provision holds that a claimant's testimony alone 
may establish the occurrence of the claimed in-service 
stressor if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  The previous version of 
38 C.F.R. § 3.304(f) was less favorable to a claimant as it 
required verification by service department evidence or an 
award such as the Purple Heart, Combat Infantryman Badge or 
similar combat citation.  38 C.F.R. § 3.304(f) (1998).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

The veteran bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The issue presented in this case concerns whether the veteran 
has a current diagnosis of PTSD based upon confirmed 
stressors.  The veteran's discharge form (DD 214) does not 
show that he received an award that would establish his 
involvement in combat.  The veteran's service personnel 
records also contain no evidence that the veteran 
participated in combat.  The February 2004 USASCRUR reply did 
not confirm the stressors asserted by the veteran that 
involved a tank accident and a helicopter crash.  The Board 
notes that the veteran's condition was assessed as PTSD in 
October 1997.  Nothing in the October 1997 assessment, 
however, showed that the veteran's asserted stressors had 
been confirmed or that the claims folder was reviewed by the 
examiner.  A subsequent VA PTSD examination report, dated in 
April 2005, showed that the examiner acknowledged an incident 
in 1964 in which the veteran was wounded in the arm in a non-
combat situation.  However, the examiner found that the 
veteran's condition, as related to the confirmed in-service 
incident, failed to meet the full criteria for a diagnosis of 
PTSD as per DSM-IV criteria because "criteria B, C, D, E, 
and F are not fully met."  The examiner therefore determined 
that the veteran did not have PTSD due to verifiable in-
service stressors.  See VA PTSD examination report dated in 
April 2005.  As the April 2005 VA examination report 
specifically addressed the only confirmed stressor and 
contained an adequate explanation for the conclusions 
reached, the Board finds that the later examination report 
carries greater evidentiary value than the other medical 
evidence of record.

The Board finds that service connection for PTSD is not 
warranted because there is no current diagnosis of PTSD that 
conforms to the DSM-IV criteria.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Accordingly, the veteran's claim 
must be denied.

B.  Lumbosacral Strain

The veteran asserts that service connection is warranted for 
lumbosacral strain that he allegedly incurred when picking up 
a tank sprocket in 1953.  

In addition to direct service connection, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the specified disease becomes 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that service connection for lumbosacral 
strain is not warranted.  The veteran's service medical 
records show complaints of back pain "following lifting a 
tank sprocket in 1953."  However, there is no report of the 
initial 1953 injury in his service medical records.  
Subsequent notations of back pain in the veteran's service 
medical records showed no diagnosis of any chronic underlying 
condition.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There was no 
complaint, diagnosis, or treatment of a chronic back 
condition within the one year presumptive period.  The 
veteran was first diagnosed with lumbosacral strain in 1974, 
some 9 years after his final separation from service in 1965.  
The veteran's current back condition, characterized as spinal 
stenosis and degenerative joint and disc disease of the 
lumbar spine, was not diagnosed until approximately 1996, 31 
years after the veteran's separation from service.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Finally, the Board finds that 
there is no competent evidence in the record to show that the 
veteran's current back condition is related to service.  In 
fact, the April 2005 VA orthopedic note showed that the 
examiner believed the veteran's low back condition was due to 
aging.  Accordingly, the veteran's claim for service 
connection for lumbosacral strain with degenerative changes, 
must be denied on both direct and presumptive bases.

C.  Conclusion

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, and 
that it outweighs the lay statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in June 
2001, September 2001, December 2003 and March 2005.  The 
March 2005 letter satisfied element (1) by informing the 
veteran that the evidence must show that he ad an injury in 
military service, or that a disease that began in or was made 
worse during service, or that there was an event inservice 
that caused an injury or disease; that he had a current 
physical or mental disability; and that there was a 
relationship between his current disability and the in-
service injury or disease.  It satisfied element (2) by 
informing the veteran that VA is responsible for getting 
relevant records from any Federal agency, and that VA would 
make reasonable efforts to obtain relevant records not held 
by any Federal agency.  Finally, the March 2005 letter 
satisfied element (3) by informing the veteran that it is his 
responsibility to make sure that VA receives all requested 
records that are not in the possession of a federal 
department or agency.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the AMC's 
March 2005 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of an October 
2005 supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded VA examinations.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for lumbosacral strain is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


